Citation Nr: 1434135	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of methicillin resistant staphylococcus aurcus (MRSA) virus.

2.  Entitlement to service connection for reduced vision, to include as secondary to brain tumor.

3.  Entitlement to service connection for left hand muscle spasm 

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for residuals of right foot injury, to include as secondary to service-connected disability. 

6.  Entitlement to service connection for right knee disability, to include as secondary to service-connected disability.

7.  Entitlement to service connection for a respiratory disorder, claimed as emphysema.

8.  Entitlement to service connection for bilateral lower extremity muscle spasm, to include as secondary to service-connected disability.

9.  Entitlement to service connection for hypertension.  

10.  Entitlement to service connection for bilateral leg edema.

11.  Entitlement to service connection for water retention.  

12.  Entitlement to an initial evaluation in excess of 10 percent for benign brain meningioma (brain tumor) with residual imbalance (claimed as memory loss, seizures, malignant glomus and metal implants in head) prior to July 26, 2012.

13.  Entitlement to an evaluation in excess of 60 percent for benign brain meningioma (brain tumor) with residual imbalance (claimed as memory loss, seizures, malignant glomus and metal implants in head).

14.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

15.  Entitlement to an initial evaluation in excess of 10 percent for post-surgery scar.

16.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to February 1977 and from September 2004 to April 2006.  He served in the Persian Gulf War Theater of Operations and in Iraq.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Waco, Texas.  

The Veteran was afforded a Travel Board hearing in October 2013 before the undersigned Veterans Law Judge sitting at Waco, Texas.  The transcript is of record.

During the hearing, the Veteran raised the issue of service connection for head injury secondary to falls related to brain tumor, and sciatic nerve paralysis, and an increased rating for service-connected back disability.  These matters are referred to the RO for appropriate consideration.

There are documents in Virtual VA, to include the hearing transcript.  The records are duplicative of what is contained in the paper claims file.  There are no documents in the Veterans Benefits Management System.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw the appeals of entitlement to service connection for bilateral leg edema, water retention, and hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals of entitlement to service connection for bilateral leg edema, water retention, and hypertension are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet.App. 362 (2001); 38 U.S.C.A. § 5103A (a)(2).  In this instance, the claims of entitlement to service connection for bilateral leg edema, water retention, and hypertension are being dismissed.  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004); see also Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  As such, further assistance is unnecessary to aid the appellant in substantiating these claims.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or his or her accredited representative. Id.

During personal hearing in October 2013, the Veteran stated he was withdrawing the claims of entitlement to service connection for bilateral leg edema, water retention, and hypertension from appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and the claims are dismissed.


ORDER

The appeal of entitlement to service connection for bilateral leg edema is dismissed.

The appeal of entitlement to service connection for water retention is dismissed.

The appeal of entitlement to service connection for hypertension is dismissed.


REMAND

First, remand is required to obtain Social Security Administration (SSA) records.  The Veteran stated at his hearing that he received SSA benefits.  Of record is an award letter from the SAA received in October 2007 notifying him that he was entitlement to monthly disability benefits beginning July 2007.  However, the record does not contain documentation on which the decision was based.  SSA records may be relevant to an issue at hand and that VA has a duty to acquire a copy of the decision granting social security benefits, and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet.App. 163 1998); Hayes v. Brown, 9 Vet.App. 67 (1996); Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  Accordingly, this information must be requested and associated with the claims folder.  

Second, remand is required to obtain VA medical records.  The Veteran testified that he receives medical treatment at the Amarillo, Texas VA.  Review of the record, including Virtual VA, reflects that the most recent records date through January 2008.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  As such, records dating from February 2008 must be retrieved and associated with the other evidence on file. 

Third, regarding the increased evaluation for brain tumor residuals, remand is required to attempt to obtain private records.  The Veteran and his wife testified that he continued to receive treatment from a private neurologist, Dr. DL, for brain tumor residuals who had performed magnetic resonance imaging.  It was noted at the hearing that records from Bethesda Naval Hospital might be missing from the record.  In view of the above, clinical records referenced should be obtained and associated with the claims folder. 

Fourth, remand is required to obtain updated examinations regarding the claims for increased evaluations.  The Veteran testified that the symptoms associated with his service-connected brain tumor include severe residual imbalance, dizziness resulting in falls leaving him totally incapacitated to the point that he cannot go to bathroom, lift his head or open his eyes, and nausea, and that these symptoms occurred habitually.  His wife stated that brain tumor residuals left the appellant with substantial inability to focus or plan, and forgetfulness.  Testimony was presented that he had been placed in a high-level caregiver program as a result of brain tumor residuals, and that the tumor had recurred and was getting worse. The Veteran testified that that the symptoms associated with PTSD were more disabling than reflected by currently assigned disability evaluation and warranted a higher rating.  He stated that a temper problem related to PTSD had put a severe strain on his marriage, that he had severely impaired sleep with thrashing in bed, nightmares two or three times a week, and said that he could not stand certain smells.  He wife related that they had had to change their lifestyle as a result of PTSD, such not being able to shoot fireworks, or popping balloons at parties.  The Veteran also stated that his post-surgery brain tumor scar oozed a little at times, was painful and would limit his ability to wear a hardhat or safety goggles if he could obtain employment.  He said that hats were difficult to wear.  

When the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the Veteran will be afforded VA examinations, including a social and industrial survey, to ascertain the status of the service-connected brain tumor residuals, PTSD, and post-surgery scar, to include any functional effects occasioned thereby.  

Fifth, remand is required to obtain an examination and opinion regarding the Veteran's claimed respiratory disorder.  He testified that he has a sinus disorder and respiratory disorder/emphysema as the result of being exposed to fumes and dust in Iraq.  A private from Dr. LAW, stated that the Veteran's shortness of breath due to restrictive lung disease was related to breathing fumes in Iraq.  As this does not provided a diagnosis or supporting rationale, an examination an opinion is warranted.  

Finally, remand is required to obtain an evaluation regarding the Veteran's employability.  An unemployability claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  Additionally, all service-connected disabilities must be considered.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and obtain a copy of the Agency decision in the Veteran's case, and the medical documentation relied upon for the award of disability benefits and associate with the record or Virtual VA.  Records received must be printed out for the Board's review.

2.  Contact the Veteran by letter and request that he provide authorization identifying the names and addresses of all providers, to include any within the VA system, who are treating him for brain tumor, right knee and foot disorders, PTSD, post-surgery scar, sinusitis, vision loss, a lung/respiratory disorder, left hand and lower extremity muscle spasm, and MRSA residuals, to include Drs. Lewis and White.  After securing the necessary releases, the AOJ should request this information and associate it with the claims folder if it is not already of record. 

3.  Request the Veteran's records from the Amarillo VA medical facility dating from February 2008 and associate with the claims folder.

4.  Contact the Bethesda Naval Medical Center and request the Veteran's medical records.

5.  After any additional records are associated with the claims file, schedule the Veteran for a comprehensive Persian Gulf War Protocol Examination.

6.  After any additional records are associated with the claims file, schedule the Veteran for VA examinations regarding the respiratory disorder arnd sinusitis claims.  All indicated tests and studies should be performed, and clinical findings should be reported in detail.  The claims file must be made available to the examiners for review prior to examinations.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  

After a thorough review of the evidence, the examiner must provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) the Veteran has current lung and sinus disorders that are related to active service, to include service in Iraq.  The examiner must address the private opinion of record and the Veteran's lay statements regarding his exposures.

7.  After any additional records are associated with the claims file, schedule the Veteran for VA examinations to evaluate the status of the service-connected brain tumor.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.

8.  After any additional records are associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate DBQ should be utilized.

9.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected scar.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefit DBQ should be utilized.

10.  After all records are associated with the claims file and all above-requested examinations are completed, a VA social and industrial survey should also be scheduled.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  The claims file must be made available to the examiner.  The examiner is requested to provide an opinion addressing the functional effects of the service-connected brain tumor, PTSD, post-surgery scar, left knee and any other service-connected conditions on the Veteran's ability to work. 

11.  After taking any further development deemed appropriate, re-adjudicate the claims.  If a benefit is not granted, provide a supplemental statement of the case to the appellant and his representative before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


